DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/10/2022 is entered and acknowledged by the Examiner. Claims 19, 25, 27 and 28 have been amended. Claims 1-18, 22, and 26 have been canceled. New claims 29-30 have been added. Claims 19-21, 23-25, and 27-30 are currently pending in the instant application.
The rejection of claims 27-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 19-21, 23-25, and 27-28 under 35 U.S.C. 102(a)(2) as being anticipated by Koike (US 2014/0220319 Al) is withdrawn in view of Applicant’s amendment.
The rejection of claims is withdrawn in view of Applicant’s amendment.
Terminal Disclaimer
The terminal disclaimer filed on 02/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,519,331 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/30/2019 and 09/15/2020 are in compliance with the provisions of 37 CFR 1.97 and have been reconsidered by the examiner. An initialed copy accompanies this Office Action.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21, 23-25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0040155 A1 (hereinafter Komatsu).
Komatsu discloses an inkjet recording method including a white ink applying on a transparent recording medium as recited in claims 19 and 27 (See [0009] and [0017]). The transparent recoding medium can be PET (polyethylene terephthalate) as recited in claim 29 (See [0006]). Komatsu discloses a resin ink (second ink) can be apply onto the white ink as recited in claim 28 (See [0156]).
Komatsu discloses that the white ink comprises 50 wt% or more of water (See [0069]), a plurality of organic solvents including 1,2-alkanediols, polyhydric alcohols, and pyrrolidone derivatives (See [0062]), metal oxide particles (See [0050], claimed color material), and hollow resin particles (See [0056]) as recited in claims 19 and 25. The metal oxide particles (claimed color material) includes titanium dioxide that has excellent whiteness (See [0050) and fulfills the claimed white pigment as recited in claim 30.
The polyhydric alcohols  (claimed second compound) is different from the 1,2-alkanediols (claimed diol compound) and the pyrrolidone derivatives (claimed first compound) and are known in the art to have boiling point within the claimed range of 150-270ºC as recited in claims 19, 21, and 25.
Komatsu discloses that the 1,2-alkanediols include 1,2-propanediol and 1,2-butanediol and in an amount of 1-20 mass% of the total white ink (See [0063]). The 1,2-alkanediols of Komatsu fulfills the claimed diol compound having 3 or 4 carbon atoms.
Komatsu discloses that the polyhydric alcohols include ethylene glycol, diethylene glycol, propylene glycol, dipropylene glycol, 1,3-propanediol, 1,4-butanediol, 1,6-hexanediol, and glycerin in an amount of 2-20 mass% of the total white ink (See [0064]). The polyhydric alcohols of Komatsu is a compound having an alkoxy group (R-O) bonded to hydrogen (H) and fulfil the claimed second compound as recited in claims 19 and 25. 
Komatsu discloses that the pyrrolidone derivatives include 2-pyrrolidone and in an amount of 3-25 mass% of the total white ink (See [0065]). The 2-pyrrolidone of Komatsu is structurally same the claimed first compound as described by Applicant; thus, the 2-pyrrolidone of Komatsu inherently has the same properties as recited in claims 19 and 25. The amount of pyrrolidone derivatives, i.e., 3-25 wt%, based on the total amount of 20 mass% of 1,2-alkanediols, 20 mass% of polyhydric alcohols, and 25 mass% of pyrrolidone derivatives in 100 mass% of white ink equates to about 4.6-38.5 mass% of pyrrolidone derivatives. The amount of 4.6-38.5 mass% (ratio 3-25:65 mass%) of pyrrolidone derivatives (claimed first compound) is overlaps with the claimed amount of 10-60 mass% of first compound of a total content of plurality of organic solvents in the white ink as recited in claims 19 and 25. 
The amount of 1.5-30.8 mass% (ratio 1-20:65 mass%) of 1,2-alkanediols (claimed diol compound) is overlaps with the claimed amount of 5-40 mass% of diol compound of a total content of plurality of organic solvents in the white ink as recited in claims 20 and 25.
The amount of 3.1-30.8 mass% (ratio 2-20:65 mass%) of polyhydric alcohols (claimed second compound) is overlaps with the claimed amount of 1-10 mass% of diol compound of a total content of plurality of organic solvents in the white ink as recited in claims 23-25.
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations. The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761